Citation Nr: 1204547	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-38 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denied the benefit sought on appeal.  In a letter dated in March 2009, the RO notified the Veteran of the decision.  

In May 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

In September 2011, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board requested that the RO schedule the Veteran for another VA examination to determine the nature, extent, and etiology of his bilateral hearing loss.  This examination was completed in October 2011, and a copy of the VA examination report has been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the November 2011 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance) & Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.
2.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran contends that he has bilateral hearing loss due to exposure to acoustic trauma while serving as an artillery crewman in the U.S. military and specifically, while participating in combat duty in Vietnam.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

At the Veteran's May 1963 enlistment examination, the clinical evaluation of his ears and drums was shown to be normal, and the Veteran denied having a medical history of ear trouble.  On the authorized audiological examination, the examiner found his pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
-10(0)
-5(5)
0(10)
5(10)
LEFT
5(20)
-5(5)
-5(5)
15(25)
20(25)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.]  

The Board acknowledges that, based on these audiological findings, the Veteran had slight hearing loss at the lower and higher frequencies in both the right and left ear.  However, while these findings reflect some level of hearing loss, as previously mentioned, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a physical profile of H1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, the Veteran did not mark to have any hearing problems in his report of medical history, and there are no pre-service audiological evaluations or reports reflecting any signs, reports or findings of hearing loss associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not note there to be any hearing loss in the sections entitled 'Summary of Defects and Diagnoses' and 'Physician's Summary and Elaboration of all Pertinent Data'.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing hearing disability prior to the commencement of his active service on May 8, 1963, the Board will resolve this doubt in favor of the Veteran and find that bilateral hearing loss did not pre-exist the Veteran's period of service.  He is, therefore, presumed to have been in sound condition at entry to service in May 1963.  

On the April 1966 examination conducted pursuant to the Veteran's separation from active duty, the clinical evaluation of his ears and drums was shown to be normal, and he denied a history of hearing loss or ear, nose, or throat trouble on his report of medical history.  The authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
XXXX
0(5)
LEFT
0(15)
0(10)
0(10)
XXXX
0(5)

During his May 2011 hearing, the Veteran testified that he was assigned to the 123rd Airborne division while stationed in Vietnam and that his duties involved working with field artillery weapons.  According to the Veteran, he participated in a number of fire missions while stationed in Vietnam.  See May 2011 Hearing Transcript (T.) pp. 2-3.  He further explained how, when lying down to rest or sleep, he had to "lay down by the gun and surround the gun," and would often awaken to the sound of a gun being fired nearby.  See T., p. 4.  During his February 2009 VA examination, he recalled an incident in Vietnam wherein a 105 Howitzer was fired while he was sleeping near it.  See February 2009 VA examination report.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

In the present appeal, the Veteran's military records reflect that his military occupational specialty (MOS) was that of field artillery basic, and his personnel records show that he served in the Republic of Vietnam from August 1965 to April 1966.  In the February 2009 rating decision, the RO conceded exposure to acoustic trauma in service.  Furthermore, in the September 2011 decision, the Board agreed with this information, determined that the Veteran's tinnitus was related to his military noise exposure and granted service connection for tinnitus.  As such, exposure to acoustic trauma is conceded, and the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing loss disability that satisfies the criteria of 38 C.F.R. § 3.385.  Most recently, and pursuant to the September 2011 Remand, the Veteran was afforded another VA audiological evaluation in October 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
65
65
70
LEFT
35
60
80
90
95

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  These findings-as well as earlier audiological evaluations of record-meet the requirements of 38 C.F.R. § 3.385.  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  The Veteran was afforded a VA audiological examination in February 2009 during which the audiologist interviewed him regarding his military background as well as his medical history.  According to the Veteran, his auditory problems began while serving in Vietnam.  He explained that his military service consisted of working with field artillery, that he "fired weapons with his right hand," and that he did not wear any form of hearing protection while performing these duties.  According to the Veteran, he worked as a mechanic and carpenter after service, and always wore hearing protection while performing his occupational duties.  He also reported to have used hearing protection while participating in hunting and recreational shooting activities.  On the audiogram, pure tone air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
70
85
LEFT
45
60
85
90
105

The pure tone bone conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
80
80+
75
LEFT
20
50
80
80+
75

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 52 percent in the left ear.  However, the examiner determined that a diagnosis of hearing loss was not possible due to the inconsistencies between the air conduction and bone conduction thresholds in the 500, 1000, 2000, 3000 and 4000 Hertz ranges.  The examiner also concluded that an etiological opinion could not be provided based on the examination results "as that would mean resorting to mere speculation."  

The Veteran later submitted additional evidence from his private audiologists, dated in May 2011 and date stamped as having been received in June 2011.  One audiological report was issued by E.F., a Hearing Instrument Specialist at the Pioneer Hearing Aid Center, and contains the Veteran's audiogram results in graph form.  However, the Board finds it difficult to interpret the numerical results based on the graphical values provided as the audiogram contains a great deal of indecipherable writing, notations, and hand-written marks all over it making it difficult to read and understand.  

The other audiological report was issued by Dr. D.H. and also contains the Veteran's audiogram results.  The results of this private audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
75
75
90
LEFT
35
65
85
90
105

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  While this audiological evaluation establishes that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385, the audiologist did not provide a medical opinion as to whether the Veteran's hearing loss is related to service.  

The Veteran was afforded a more recent VA examination in October 2011, at which time he complained of "decreased hearing sensitivity bilaterally" and reported experiencing "difficulty understanding speech in the presence of background noise."  He also reported a history of combat noise exposure while stationed in Vietnam, and described a significant military history "of exposure to loud noise levels from 105 howitzers and small arms fire."  According to the Veteran, he worked as a mechanic, carpenter and tree trimmer after service, and always wore hearing protection when performing his post-service occupational duties.  He also reported to use hearing protection when participating in any recreational activities after service.  

Based on her review of the records and audiological evaluation of the Veteran, the examiner concluded that it is not likely that the Veteran's bilateral sensorineural hearing loss is related to his in-service noise exposure.  The rationale given for the opinion was that the Veteran's audiometric results were shown to be normal at his May 1963 enlistment examination, as well as his April 1966 discharge examination.  The examiner also referenced an article issued through the Institute of Medicine, titled "Noise and Military Service: Implications for Hearing Loss and Tinnitus".  Based on this article "[t]here is little evidence available to address whether noise-induced hearing loss or tinnitus progresses after noise exposure ends or whether noise induced hearing loss can develop several months or years after the noise exposure has ended. . . ."  According to the examiner "in the absence of any documented hearing loss at [the] time of discharge from the U.S. Army, or within one year of discharge,...it is less likely than not that [the Veteran's] current hearing loss is secondary to acoustic trauma from his military service."  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced difficulty hearing since his separation from service.  See T., p. 5.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this determination, the Board relies on the Veteran's conceded combat noise exposure and his credible post-service assertions that he has continued to experience symptoms of hearing loss since his discharge from service.  Moreover, in the September 2011 decision, the Board conceded that the Veteran was exposed to acoustic trauma and granted the Veteran's request for service connection for tinnitus based on the same claim of noise exposure.  The fact that the Veteran has been granted compensation for a service-related hearing problem adds to the credibility of his contention that his hearing loss is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the October 2011 medical opinion which does not relate the Veteran's hearing loss to service.  In rendering this negative opinion, the VA audiologist relied on the Veteran's normal audiological results at the time of discharge.  By noting that the Veteran was shown to have normal hearing on his separation examination report, the VA audiologists may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the VA audiologist did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition, the VA audiologist does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions of continuing hearing problems since service.  Furthermore, the VA audiologist failed to take into consideration the Veteran's assertion that he used hearing protection while fulfilling his occupational duties and participating in any recreational activities post service.  Thus, the Board finds that the VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


